 

Case 2:17~cv~01041~JLR Dooument 70»1 _Filed 03/08/19 Page 1 ot 1

THE HONORABLE JUDGE JAMES L. ROBART

IN TIIE UNITED STATES DISTRICT COURT
FOR 'l HE WESTERN DISTRICT Ol4 WASIIINGTON

AT sEATTLE
TODD R., sUZ/-\NNE R., and
L[LLIAN R. formerly known as Jon,
Plaintit`f,
CaseNo 2 17 C\/ 0 04l-JLR 0
V.
Mm] 0RDER GRANTING ,
PREMERA BLUE CROSS BLUE DEFENDANT’S MOTION To sEAL
SHIELD OF ALASKA» E'XI-IIBITS '6_7 T0 THE DECLARATION oF
. GWENDOLYN C. PAYTON IN sUPPoRT oF
_Defendants, -
- REPLY To MoTIoN FOR
RECONSIDERATION

 

 

 

TH[S MATTER having come before the below-eigned Judge of the above-entitled Court
upon Defendant’s Motion to Seai Exhibits 6-7 to the Dec|aration of Gwendoiyn C. Payton in
Suppoit of Repiy to I\/Iotion For Reconsideration and the C`our't having considered the motion
and the pleadings in this matter, and it appearing to be in the best interest of the case, therefore,

IT [S HEREBY ORDERED that Defendant’s l\/iotion to Seal Exhibits 6-? to the

Declaration of Gwendo]yn C. Payton in Support of Rep_iy to Motion For ReeonS-ideration is

GRANTED.
¢\9/\
DA-TED this day OfMal»Ch’ 201 (X\/\" Q'YQ,_&

THE n'oNoR BLE. JAMES L. ROBART

[nsron®sial:rminsxn~todmi>u§mo DEFENDANT’s MOTION K'LI‘AT“'C{<TOWNS_END &.S"`{?F*<TON W’
To sEAL. EXHZIBITS 6-7 To THE DECLARATION oF mo F§FET,iHT¢iYi§"\iiI/i’§§ii)lwoo

owen ooLYN C.' PAYTON iN soPPo'RT oF REPW To 006>626~77\3 FA><r f206>260-894@
MOTION FoR RECONSIDERATION - 1

 

 

